DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-16, 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body” in claims 1, 7, and 21 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As stated in MPEP 2163 I. B., newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, there is no explicit, implicit or inherent support for the limitation in question. In the remarks filed 2/17/2021 (see page 10), Applicant cited paragraphs 20, 30, 34, 45, 49, and 53 of the original disclosure in support of this limitation. The pertinent portions of these paragraphs read as follows:
[0020] “The mass of the body and working fluid is measured as the working fluid vaporizes, and the opening of the chamber is sealed when the mass of the working fluid reaches the desired value.”
[0030] “When the mass of the body 216 and the working fluid reaches the desired value, the opening 228 can be closed, sealing the chamber 218.”
[0034] “In order to control the amount of working fluid precisely, the chamber 318 must be closed when the mass is measured at the desired amount. In order to precisely measure the mass of the body 316 and working fluid (both liquid 320 and gas 322), the body 316 and working fluid are heated without physically contacting the body 316 or other part of the thermal management device 314.”
[0045] “The method 636 then includes closing the chamber to seal the working fluid in the chamber 650.”
[0049] “A higher scale frequency may allow the system to measure the mass and seal the chamber with a working fluid mass closer to the target mass.”

The examiner submits that at most, the disclosure provides for a method in which the chamber is weighed during the vaporization process up to and including a point in time at which a desired mass is reached. At this point, the sealing process may commence. One of ordinary skill would recognize that any sealing process (e.g. crimping, folding, applying a separate piece, etc. - see paragraph 33) is not an instantaneous process and would occur over some duration of time. Nothing in the disclosure describes “closing the chamber to seal the working fluid in the body” (i.e. the process and time required to complete the sealing of the chamber) “while weighing the body and the working fluid”, i.e. continuing to actively weigh the body and working fluid through to the completion of the closing process “to seal the working fluid in the body”. Thus, the disclosure is not explicit.
The examiner further submits that such would not be inherent to the process, as there is nothing to suggest that continued weighing of the body would be required to complete the sealing process. One must only know that the body is at the desired weight when the body is to be closed.
Finally, the examiner submits that the disclosure is not sufficient to imply the limitation in question, as the timeline merely accounts for weighing up to and including the point of reaching the desired mass, at which point the sealing process commences. There is no apparent overlap between the two. The examiner also notes that fundamental to the accuracy of the weighing process is minimizing any disturbance to the body while it is weighed. Hence, a radiant heating method is specifically employed “without applying any physical forces to the body” (see also paragraph 21). However, as noted above, the disclosed methods of “closing the chamber to seal the working fluid” involve forceful methods such as crimping, folding, applying a separate piece. Thus, one would expect the weight measurements to be unreliable during the sealing process, and so for this reason as well the disclosure does not appear to imply closing the chamber to seal the working fluid in the body while weighing the body and the working fluid.
One may argue that continuing to weigh the body during the sealing process may be obvious. For example, given that the body should be sealed immediately upon reaching the desired mass, an operator 
The remaining claims are rejected by virtue of their dependency on a rejected independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the unsealed chamber" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-16 are rejected by virtue of their dependency on claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 10-16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (FR3015655, with reference to translation) in view of Bozorgi et al. (U.S. PGPub 2018/0106553, cited in IDS) and Caren et al. (U.S. PGPub 2003/0011656).
Claim 1: Elliot discloses a method of manufacturing a thermal management device (heat pipes 5), the method comprising: vaporizing a working fluid from an unsealed chamber (9) in a body of a thermal management device by heating the unsealed chamber (chamber 9 with opening 31 remaining open - lines 207-209) of the thermal management device that is filled with the working fluid; while vaporizing the working fluid, weighing the body and working fluid, and closing the chamber to seal the working fluid in the body (see lines 201-215 and 229-237). It is strongly implied that weighing would occur “while vaporizing the working fluid” given that Elliot acknowledges the gradual reduction in mass during vaporization “until the desired value is reached” (lines 211-213), i.e. the operator is waiting on the mass to reduce to the desired value, which would require monitoring the mass at some interval during the operation (implied also at lines 233-235).
Elliot does not necessarily disclose “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body”. Elliot does disclose at least closing the chamber immediately following reaching the desired value of mass (e.g. lines 210-215; 229-233). The disclosure of Elliot describing vaporizing fluid to a desired value while weighing followed by sealing is thus substantially similar to Applicant’s disclosure. It is further noted that Elliot is motivated by achieving a precise dosage of working fluid (e.g. lines 46-48), and it is implied that the bodies remain present in their respective fixtures throughout the filling, heating, weighing, and closing processes (the fixtures allow access to crimping tools, for example - lines 178-179). The examiner submits that it would have been obvious to one of ordinary skill in the art to have continued weighing during the closing process, for example since the body would have remained on the same fixture as used during the vaporizing and weighing step, and one of ordinary skill would have been motivated to have sealed the body as close as possible following reaching the desired mass in order to have achieved the desired precision, and so one may have simply left the scale or measurement equipment running during closing to minimize any delay between these steps.

While Bozorgi lists acceptable radiant heating means, such as an oven or laser (e.g. paragraph 80), a heat lamp is not among them. However, Caren et al. teaches that a heat lamp, in addition to an oven for example, is considered an “ordinary radiant energy source” (paragraph 52) for the purpose of evaporating a fluid. It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a heat lamp as it is an art recognized equivalent to an oven as an “ordinary” radiant heat source for essentially the same purpose.
Claim 24: Elliot discloses the method substantially as claimed except for measuring a mass of the body and working fluid with at least a 10 Hertz frequency. However, the examiner submits that given the understanding that the mass of the working fluid is a function of time (the mass reducing as it boils off), and that the goal is to reach a desired mass value, one of ordinary skill would have been motivated to have measured the mass as frequently as deemed necessary to have reached the desired target mass with a certain level of accuracy (i.e. not under- or over-vaporizing). Thus a frequency of 10Hz would have been obvious depending on the volume, rate of vaporization, etc. Please also note that in the instant application, paragraph 49, Applicant has not disclosed any criticality for the claimed resolution (which may range anywhere from 1Hz to 1000Hz depending on the volume).
Claim 25: Referring to Elliot, closing the chamber includes welding a portion of the body (e.g. electrowelding - line 214). 

Claim 7: Elliot discloses a method of manufacturing a thermal management device (heat pipes 5), the method comprising: vaporizing a working fluid from a chamber (9) in a body of a thermal management device; while vaporizing the working fluid, weighing the body and the working fluid; and closing the chamber to seal the working fluid in the body (see lines 201-215 and 229-237). It is strongly implied that weighing would occur “while vaporizing the working fluid” given that Elliot acknowledges the gradual 
Elliot does not necessarily disclose “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body”. Elliot does disclose at least closing the chamber immediately following reaching the desired value of mass (e.g. lines 210-215; 229-233). The disclosure of Elliot describing vaporizing fluid to a desired value while weighing followed by sealing is thus substantially similar to Applicant’s disclosure. It is further noted that Elliot is motivated by achieving a precise dosage of working fluid (e.g. lines 46-48), and it is implied that the bodies remain present in their respective fixtures throughout the filling, heating, weighing, and closing processes (the fixtures allow access to crimping tools, for example - lines 178-179). The examiner submits that it would have been obvious to one of ordinary skill in the art to have continued weighing during the closing process, for example since the body would have remained on the same fixture as used during the vaporizing and weighing step, and one of ordinary skill would have been motivated to have sealed the body as close as possible following reaching the desired mass in order to have achieved the desired precision, and so one may have simply left the scale or measurement equipment running during closing to minimize any delay between these steps.
Elliot is silent regarding the means for heating the chamber. However, Bozorgi teaches a similar method wherein the thermal management device is radiantly heated (e.g. paragraphs 30 and 54). It is noted that based on Applicant’s disclosure, radiant heating is generally considered to be a heat source meeting the requirement of “without applying any physical forces to the body that would alter any measurements collected by a scale or balance” (see instant application, paragraphs 21 and 35), and so the radiant heating of Bozorgi is presumed to meet the claimed requirement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have radiantly heated the heat pipe since it represents one of several acceptable means for heating a thermal management device as taught by Bozorgi et al.
While Bozorgi lists acceptable radiant heating means, such as an oven or laser (e.g. paragraph 80), a heat lamp is not among them. However, Caren et al. teaches that a heat lamp, in addition to an 
Claim 10: Elliot discloses the method substantially as claimed except for measuring a mass of the body and working fluid with at least a 10 Hertz frequency. However, the examiner submits that given the understanding that the mass of the working fluid is a function of time (the mass reducing as it boils off), and that the goal is to reach a desired mass value, one of ordinary skill would have been motivated to have measured the mass as frequently as deemed necessary to have reached the desired target mass with a certain level of accuracy (i.e. not under- or over-vaporizing). Thus a frequency of 10Hz would have been obvious depending on the volume, rate of vaporization, etc. Please also note that in the instant application, paragraph 49, Applicant has not disclosed any criticality for the claimed resolution (which may range anywhere from 1Hz to 1000Hz depending on the volume).
Claim 11: Referring to Elliot, closing the chamber includes welding a portion of the body (e.g. electrowelding - line 214). 
Claim 12: Bozorgi further teaches directing a laser at a portion of the body to close the chamber (e.g. paragraphs 32, 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used laser welding since it is a form of non-contact welding, such that the cover and structure can be welded together, while simultaneously allowing saturated vapor to escape from the cavity.
Claim 13: Referring to Elliot, vaporizing the working fluid includes heating the body to an atmospheric saturation temperature of the working fluid (i.e. boiling temperature, or enough to cause vaporization of the fluid - line 57).
Claim 14: Bozorgi further teaches closing the chamber when the working fluid in the chamber is at a vaporization temperature of the working fluid (e.g. paragraph 36). 
Claim 15: Bozorgi further teaches vaporizing the working fluid including lowering an ambient air pressure (paragraph 58).
Claim 16: Elliot processes multiple chambers simultaneously as shown in Figs. 4-5 and described on pages 5-6. Bozorgi in turn provides for an entire chamber into which a thermal management device is placed for vacuum treatment (paragraph 58). The examiner submits that it would have been obvious to one of ordinary skill in the art to have simply processed a plurality of chambers of thermal management devices within the vacuum chamber (including providing a vacuum chamber large enough to accommodate said chambers of the thermal management devices) in order to have maintained the ability to process a plurality of them, for example to have increased process throughput. The examiner additionally takes Official Notice that it is generally known in the art that when a workpiece is to be processed in a vacuum chamber or other similar space for treatment, it is common to place multiple of said workpieces in the same chamber for this reason.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., Bozorgi et al., and Caren et al. as applied to claim 1 above, and further in view of Qu et al. (U.S. PGPub 2017/0138672, cited in IDS).
Elliot et al., Bozorgi et al., and Caren et al. teach a method substantially as claimed except for measuring a temperature of the thermal management device while radiantly heating the unsealed chamber. However, Qu et al. teaches a method of manufacturing a thermal management device including measuring a temperature of the thermal management device while heating the unsealed chamber (e.g. paragraph 92). It would have been obvious to one of ordinary skill to have measured the temperature of the thermal management device while radiantly heating in order to have more accurately controlled the heating process.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., Bozorgi et al., Caren et al., and Qu et al. as applied to claim 4 above, and further in view of Roberts et al. (U.S. PGPub 2018/0031330).
Elliot et al., Bozorgi et al., Caren et al., and Qu et al. teach a method substantially as claimed except for measuring the temperature including imaging the thermal management device with a thermal camera. However, Roberts et al. teaches measuring the surface temperature of a thermal management device with an infrared (IR) camera (e.g. paragraph 153). The examiner notes that a thermal camera represents one of many different types of temperature measurement devices available to one of ordinary .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., Bozorgi et al., Caren et al., and Qu et al. as applied to claim 4 above, and further in view of Erba et al. (EP2389848).
Following from the above, Qu et al. teaches measuring the wall surface of the thermal management device. Elliot et al., Bozorgi et al., Caren et al., and Qu et al. do not teach measuring a surface temperature of a coating with known emissivity on the thermal management device. However, Erba teaches that when measuring the surface temperature of a fluid-filled chamber, it is useful to provide the chamber surface with a coating of a known emissivity (paragraphs 30-33). Thus, it would have been obvious to one of ordinary skill to have analogously provided such a coating on the surface of the thermal management device in order to have improved the accuracy of the temperature reading.

Claims 9, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., Bozorgi et al., and Caren et al. as applied to claims 1 and 7 above, and further in view of Bozorgi et al. (U.S. PGPub 2016/0377353).
Elliot et al., Bozorgi et al. (‘553), and Caren et al. teach a method substantially as claimed except measuring a mass of the body and working fluid with at least a 0.01 g resolution or 1.0 milligram precision. However, Bozorgi et al. (‘353) teaches that a similar thermal management device may be ultimately filled with a predetermined amount of working fluid with an accuracy ranging between micro-grams to milli-grams (paragraph 61). Thus, in light of known accuracy requirement at this level, it would have been obvious to one of ordinary skill to have measured the mass with at least 0.01g resolution depending upon the accuracy requirement and total fill volume of a given thermal management device. Please also note that in the instant application, paragraph 48, Applicant has not disclosed any criticality for the claimed resolution.


Claims 21, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. in view of Bozorgi et al. (‘553), Caren et al., and Bozorgi et al. (‘353).
Claim 21: Elliot discloses a method of manufacturing a thermal management device (heat pipes 5), the method comprising: vaporizing a working fluid from a chamber (9) in a body of a thermal management device; while vaporizing the working fluid, weighing the body and working fluid during vaporization including measuring a mass of the body and working fluid; and closing the chamber to seal the working fluid in the body (see lines 201-215 and 229-237). It is strongly implied that weighing would occur “while vaporizing the working fluid” given that Elliot acknowledges the gradual reduction in mass during vaporization “until the desired value is reached” (lines 211-213), i.e. the operator is waiting on the mass to reduce to the desired value, which would require monitoring the mass at some interval during the operation (implied also at lines 233-235).
Elliot does not necessarily disclose “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body”. Elliot does disclose at least closing the chamber immediately following reaching the desired value of mass (e.g. lines 210-215; 229-233). The disclosure of Elliot describing vaporizing fluid to a desired value while weighing followed by sealing is thus substantially similar to Applicant’s disclosure. It is further noted that Elliot is motivated by achieving a precise dosage of working fluid (e.g. lines 46-48), and it is implied that the bodies remain present in their respective fixtures throughout the filling, heating, weighing, and closing processes (the fixtures allow access to crimping tools, for example - lines 178-179). The examiner submits that it would have been obvious to one of ordinary skill in the art to have continued weighing during the closing process, for example since the body would have remained on the same fixture as used during the vaporizing and weighing step, and one of ordinary skill would have been motivated to have sealed the body as close as possible following reaching the desired mass in order to have achieved the desired precision, and so one may have simply left the scale or measurement equipment running during closing to minimize any delay between these steps.

While Bozorgi lists acceptable radiant heating means, such as an oven or laser (e.g. paragraph 80), a heat lamp is not among them. However, Caren et al. teaches that a heat lamp, in addition to an oven for example, is considered an “ordinary radiant energy source” (paragraph 52) for the purpose of evaporating a fluid. It thus would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a heat lamp as it is an art recognized equivalent to an oven as an “ordinary” radiant heat source for essentially the same purpose.
Bozorgi et al. (‘353) in turn teaches that a similar thermal management device may be ultimately filled with a predetermined amount of working fluid with an accuracy ranging between micro-grams to milli-grams (paragraph 61). Thus, in light of known accuracy requirement at this level, it would have been obvious to one of ordinary skill to have measured the mass with at least 0.01g resolution depending upon the accuracy requirement and total fill volume of a given thermal management device. Please also note that in the instant application, paragraph 48, Applicant has not disclosed any criticality for the claimed resolution.
Claim 26: Bozorgi further teaches vaporizing the working fluid including lowering an ambient air pressure (paragraph 58).
Claim 27: Elliot processes multiple chambers simultaneously as shown in Figs. 4-5 and described on pages 5-6. Bozorgi in turn provides for an entire chamber into which a thermal management device is placed for vacuum treatment (paragraph 58). The examiner submits that it would have been obvious to one of ordinary skill in the art to have simply processed a plurality of chambers of thermal management .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al., Bozorgi et al. (‘553), Caren et al., and Bozorgi et al. (‘353) as applied to claims 1 and 21 above, and further in view of Qu et al. (U.S. PGPub 2017/0138672, cited in IDS).
Elliot et al., Bozorgi et al., and Caren et al. teach a method substantially as claimed except for measuring a temperature of the thermal management device while radiantly heating the unsealed chamber. However, Qu et al. teaches a method of manufacturing a thermal management device including measuring a temperature of the thermal management device while heating the unsealed chamber (e.g. paragraph 92). It would have been obvious to one of ordinary skill to have measured the temperature of the thermal management device while radiantly heating in order to have more accurately controlled the heating process.

Response to Arguments
Applicant's arguments filed with the AFCP on 2/17/2021 have been entered with the RCE filed 3/17/21 and have been fully considered, but they are not persuasive. Each of Applicant’s arguments is listed below in italics and followed by the examiner’s response.
Applicant respectfully submits that Caren is not analogous art. One of skill in the art would not be motivated to look in the printhead cleaning arts for a solution to a problem in the “gravimetric vapor chamber and heat pipe charging utilizing radiant heating” arts. Therefore, the Office Action’s reason to combine Caren with Bozorgi and Elliot is insufficient because Caren’s solution is an “art recognized equivalent” for the printhead cleaning arts not the “gravimetric vapor chamber and heat pipe charging utilizing radiant heating” arts.

Support for this amendment may be found throughout the as-filed specification, but at least in paragraphs [0020]3, [0030]4, [0034]5, [0045]6, [0049]7, and [0053]8. In addition to the support provided in these paragraphs, it is notable that at no point does the specification even suggest removing the body and the working fluid from the scale while “closing the chamber to seal the working fluid in the body,” as claimed. Therefore, this amendment is supported by the specification and drawings.
The examiner has provided a detailed analysis above for the rejection under 112(a) regarding the limitation “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body”.
Applicant respectfully submits, as agreed upon in the Examiner Interview, that the Office Action has not cited, nor has Applicant found, any portion of the cited references, that discloses, teaches, or fairly suggests this claimed combination. Claims 7 and 21 have been similarly amended and, as agreed upon in the Examiner Interview, also overcome the art of record.
The examiner is of the opinion that Applicant lacks support for the limitation in question, i.e. “while weighing the body and the working fluid, closing the chamber to seal the working fluid in the body”, as discussed above. Nevertheless, the examiner submits that this limitation is not substantially distinct from what is disclosed in Elliot et al. For example, consider the following excerpts from the instant application (bold added for emphasis):
[0020] The mass of the body and working fluid is measured as the working fluid vaporizes, and the opening of the chamber is sealed when the mass of the working fluid reaches the desired value
[0030] When the mass of the body 216 and the working fluid reaches the desired value, the opening 228 can be closed, sealing the chamber 218
[0034] In order to control the amount of working fluid precisely, the chamber 318 must be closed when the mass is measured at the desired amount

Now compare this to the following excerpts from Elliot et al.
(211-215) Gradually, as the vaporization continues, the mass remaining in the channels of the heat pipes is reduced until the desired value is reached for the heat pipes in use. An operator then proceeds to close the filling orifices 31 by crimping then brazing or electro-welding as indicated with reference to FIGS. 6A and 6B, thus trapping the mass of the desired fluid.
(229-233) It now remains to bring the quantity of fluid in the heat pipes to the target mass value. Here again, heating is put in place to cause the fluid to boil and to reduce the mass enclosed by evaporation. Once the desired mass is reached, the operator then proceeds, as in the first mode, to crimping and brazing the filling orifices 31, either at the level of said filling holes 31 and / or at the level of said filling pipe 32.
Both references appear to disclose a method wherein the body is weighed and, immediately upon reaching the desired value, the chamber is sealed. Given that both disclosures have the same motivations of filling a heat pipe to a precise level of fluid using the same vaporizing and weighing technique, there does not appear to be a substantial enough difference between the two disclosure to justify patenting the instant claims over Elliot et al. A rejection explaining how the claimed limitation might be a simple obvious modification has been made above.
Claims 9, 21, and 23 recite “weighing the body . . . including measuring a mass of the body and working fluid with at least a 0.01 g resolution.” These claims further highlight the inventiveness of claims 1, 7, and 21. Specifically, the importance of weighing while vaporizing the working fluid and weighing while closing the chamber is even more critical when the precision is at the 10 milligram level. New claim 28 increases the precision requirement to require “at least a 1.0 milligram precision.”
Bozorgi (‘353) has been cited to address these limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726